PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/028,913
Filing Date: 17 Sep 2013
Appellant(s): Fisher-Rosemount Systems, Inc.



__________________
Cameron B. Pick, Registration No. 71,172
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 11/9/2020 appealing from the final Office action mailed on 7/7/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/7/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION."

(2) Response to Argument
Appellant’s arguments, filed 11/9/2020, have been fully considered but they are not persuasive.

Appellant mentions in Pg. 14-15 in “ARGUMENT” regarding the independent claims 1, 10, 15 and 18 that “None of the cited references, alone or in combination, discloses or suggests “receiving ...a session request... including a session identifier and a user identifier,” and “identifying an existing user profile associated with the user identifier in the session request, wherein the existing user profile is configured to be associated with a plurality of sessions initiated by the user, and wherein each of the plurality of sessions is selectable by the user” (emphasis added).” Appellant specifically alleges in Pg. 15 that “Turning now to the prior art references, Hoffberg does not disclose a session identifier, much less multiple sessions where each of them are selectable by the user. While Hoffberg at par. 1156 explains that a course of action taken by a user may be predicted based on the identity of the user and based on settings saved during a prior session, it appears that such settings are those saved from the most recent session(s). The system in Hoffberg does not receive a session identifier in a session request, at least because the system in Hoffberg does not need to receive a session identifier since the 

	Examiner respectfully disagrees because Hoffberg does teach the session and user identifiers because Hoffberg discloses that the device identifies the relevant users including using user profiles for use with a number of devices (Para. 990, 1087), and that information for prior multiple sessions is used (Para. 1155, 1156), where prior session used is being interpreted as being identified in order to be used.
Further, Hoffberg does teach that each of the plurality of sessions is selectable by the user because Hoffberg discloses that selectable choices are presented to user including prior session information/settings (Para. 1156). Further, the claim does not further define “selectable”.  It appears “selectable” is only a description of the sessions.  Hoffberg does disclose the user choices for the present session could be settings that were saved in a prior session (selectable) (Para. 1156).

Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “exclude settings/data from the most recent session”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	Further, Hoffberg does teach receiving a session request from a client device because Hoffberg discloses a main menu which is used to initate/request a user interface session (Para. 1045). Further, the user interacts with, i.e. requests, sessions (Para. 1159) via the client device that the user uses.
	Further, Hoffberg does teach the session request in the context of a process plant because Hoffberg discloses controller/interface which allows the user to control actuators of the plant using the interface (Para. 1141). Appellant further argues regarding the “plant” of Hoffberg in later arguments, and those arguments will be dealt below.



Further, Appellant mentions in Pg. 16 in “ARGUMENT” that “Appellant’s specification at paragraph 170 defines a session as “a period of use by a particular user without any extended breaks.” While paragraph 1088 of Hoffberg states “the present system preferably detects an identity of a user,” Hoffberg does not describe a request for a period of use by a user without any extended breaks, much less a session request including a user identifier. In fact, the cited portion of Hoffberg does not mention how the identity of the user is detected.”

Examiner respectfully disagrees because, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a period of use by a particular user without any extended breaks” as well as “how the identity of the user is detected”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Further, Appellant mentions in Pg. 16-17 in “ARGUMENT” that “Furthermore, Lin also does not disclose this element. While Lin explains at par. 132, “If a user is a previous user... the user’s preferred settings will be retrieved from a memory location,” Lin does not describe a session identifier used to retrieve the preferred settings. Instead, as in Hoffberg, the system at most appears to use settings from a previous instance, but the user does not identify which session the settings are from. Additionally, Lin does not explain that a user profile can be 

Examiner respectfully draws attention to the fact that neither Lin nor Thibault were used in the final Office action to reject the limitation/element regarding which Appellent is arguing. Thus these arguments are moot.



Further, Appellant mentions in Pg. 17 in “ARGUMENT” that “b. None of the cited references, alone or in combination, discloses or suggests receiving the session request for creating a user interface session to facilitate control of at least a portion of a process plant “from a first client device configured to receive and display data obtained from a plurality of field devices in a process plant, and further configured to perform control actions to affect the production of a product produced by the process plant” In contrast to the claim 1 system, Hoffberg is directed to consumer electronics, for example, VCRs. See, e.g., Hoffberg at pars. 3 and 1167. Appellant’s Specification at par. 2, on the other hand, discloses a process plant with field devices, where the field devices are disclosed as, for example, “valves, valve positioners, switches, and transmitters (e.g., temperature, pressure, level, and flow rate sensors).” In any event, Hoffberg certainly does not disclose “receiving ... a session request for creating a user interface session to facilitate control of at least a portion of the process plant” (emphasis added) - clearly, Hoffberg’s “plant” disclosure is directed to a consumer electronic device and, in particular, a VCR, e.g.: The input device 2401, which is a remote control with a pointing device, The control 2402 controls a plant 2404, which is a VCR (emphasis added). Hoffberg at par. 1167. See also, e.g., Hoffberg, Figure 24 (depicting the “plant” as a VCR); Hoffberg , par. 28 (describing the “plant” as a VCR). While the Office at p. 5 of the Office Action alleges that Hoffberg at pars. 1227, 1230, and 1253 describes a heating and cooling system, a climactic control system, as well as plants, Hoffberg does not describe a session request within the context of any of these systems. Instead, Hoffberg mentions sessions at pars. 1155 and 1156 with respect to the VCR interface.”

Examiner respectfully disagrees because, as noted above, Hoffberg teaches a plant with actuators being controlled by a user interface (Para. 1141). 
Appellant points to Para. 3 and 1167, as well as Fig. 24 and Para. 28 (Examiner notes that Applicant has made the same typographical error as in prior remarks during prosecution, and cited an incorrect Paragraph number, because Para. 28 does not describe the plant as a VCR; other paragraphs, such as Para. 1157 and 1275 do describe examples where the plant may be a VCR). 
Appellant has made an error in arguing about the prior art as applied in the prior office action. None of Para. 3, 1167, Fig. 24, Para. 28, 1157 or 1275 have been cited in the prior office action in order to reject the claims. Further, some of these paragraphs and figures are with respect to Hoffberg’s invention as specifically applied to a VCR. However, Hoffberg presents its invention by describing its features using examples, i.e. Example 1 (Para. 986-1046) all the way to Example 30 (Para. 1315-1342). The VCR, which Applicant points to, features in some of the examples, but not all. And further, the examples disclose various features of Hoffberg’s claimed 
For example, Para. 1141, as cited by the prior office action, is part of Example 8, which is related to a Programmable Device Interface. Regarding Example 8, Para. 1140 explicitly discloses “that the interface of the present invention need not be limited to audio-visual and multimedia applications, as similar issues arise in various programmable controller environments. Indeed, Para. 1141 explicitly discloses that Fig. 23 shows a generalized system.
Further, the generalized system of Para. 1141 also has specific example applications like a plant 2306 from Fig. 23 being implemented as a forced air heating and cooling system (Para. 1227) and a climatic control system outfitted with actuators and appropriate sensors employed to detect temperature, humidity, pollutants, etc. (Para. 1230). 
Further, the invention of Hoffberg can further be applied to automobiles, buildings as well as plants (Para. 1253).
Examine notes that devices like actuators, like valves, and sensors (which are all explicitly disclosed by Hofferg) are exactly what the Appellant says the field devices (of Appellant’s process plant) comprise (but have not been claimed as further outlined in the paragraph after the next paragraph).
To reduce the plant as cited in Para. 1141 to a consumer electronic device like a VCR is taking the teaching of Para. 1141 out of its context and incorrectly interpreting it only as a VCR. 
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies, i.e., valves, valve positioners, switches, and transmitters (e.g., temperature, pressure, level, and flow rate sensors), are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally, and similar to as outlined above by the Examiner, all the teachings of Hoffberg, including the teachings regarding the sessions, apply not only to the VCR interface, but also to the plant as described in Para. 1141, where Example 8 as outlined in Para. 1141 is one scenario where Hoffberg’s invention can be applied, where Hoffberg’s invention includes the teachings with respect to Appellant’s “sessions”.



Further, Appellant mentions in Pg. 18 in “ARGUMENT” that “None of Hoffberg , Lin, and Thibault, individually or in combination, discloses or suggests “determining whether a previous session exists for a user associated with the existing user profile” as claim 1 recites. The Office at p. 10 of the Office Action relies on Lin at paragraphs 132 and 133 for disclosing this 

Examiner respectfully disagrees because Lin teaches the “determining” limitation. This is because Lin discloses a system that determines whether a user is a previous user, i.e. whether previous settings associated with the current user exists (Para. 132). Combined with the rest of the teachings of Hoffberg with respect to a “session”, the combination of Hoffberg, Lin and Thibault teach this limitation.



Finally, Appellant mentions in Pg. 19 in “ARGUMENT” that “Dependent claims 2 - 4, 8, 9, 11 - 14, 16, 17, and 19 are allowable at least for the reasons that the corresponding 

Examiner respectfully disagrees because of the examiner's response to Appellant's argument(s) with respect to independent claim 1, 10, 15 and 18 as outlined above.


The rest of Appellant’s arguments are either directed to descriptions from the Appellant’s Specification which have not been claimed, or Appellant’s own characterizations/interpretations of the prior art. Regarding the first, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims, as noted above. Regarding the second, Examiner has presented Examiner’s application of the prior art to the claim limitations as outlined above as well as the final Office action.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SAAD M KABIR/
Examiner, Art Unit 2119
Conferees:
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119                                                                                                                                                                                                        

Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.